PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/387,948
Filing Date: 11 May 2009
Appellant(s): Lev, Bruce, A.



__________________
Bruce Lev
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5 October 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claim 4 (and dependent claim 40) under 35 U.S.C. 112, second paragraph, has been overcome, in view of the amendments to such claims, by entry of the After Final amendment of 11 August 2020. However, these claims remains rejected in light of their dependency on independent claim 1 which is still rejected under 35 U.S.C. 112, second paragraph, as noted below.  
The rejection of claims 30-32 and 42 under 35 U.S.C. 112, second paragraph, are withdrawn in light of the amendment, and that of claims 27 and 28 in light of their cancellation. 

 (2) Response to Argument
Regarding the rejection of claims 1, 2, 4, 6-13, 15, 25-28, 40 and 42 under 35 U.S.C. 101, Appellant asserts that the Bulat reference claims the same human organisms being rejected as that of the instant application and as such the reference to 
With respect to claim interpretation under 35 U.S.C. 112, sixth paragraph, Appellant appears to suggest that such constitutes a rejection, however it is noted that 35 U.S.C. 112, sixth paragraph is not a rejection in and of itself; rather, it provides the Applicant with information on how a claim is being interpreted/construed in light of the specification.  
Regarding the rejection of claims 1, 2, 4, 6-13, 15, 25-28, 30-37, 40 and 42 under 35 U.S.C. 112, Appellant asserts that, with respect to claim 1, it is clear that the mechanisms for relaxation function to stabilize a user’s biological vital signs.  However, this argument is not persuasive.  Based on the language of the claim, the recitation of “a mechanism for relaxation adapted to be connected with said computer module and functions to stabilize a user’s biological vital signs….” could be interpreted as either the mechanism for relaxation functioning to stabilize a user’s biological vital signs or the computer module functioning to stabilize a user’s vital signs.  For this reason, the claim language is indefinite and should be amended such that it is clear that the mechanism for relaxation functions to stabilize a user’s biological vital signs.  
Appellant also asserts, with respect to claim 1, that the vital signs are collected, however the claim is indefinite because it recites that the mechanism for relaxation and/or the computer module is adapted to perform a function based on an occurrence any 
vital signs are retrieved and sent to the data receiving and interpreting mechanism, however it is noted that the claim does not recite such (“stabilizing a user’s biological signs before any vital signs are retrieved”).  Referencing the limitation of “included with said data and information”, the claim as a whole, for reasons also noted above, appears to be grammatically incorrect.  It is not clear what element—if any—is “included with said data and information”.  
	Regarding claims 8, 33 and 35, Appellant asserts that the respective handwarmers and vibrators are integrated with one another as illustrated in Fig. 7 and discussed in the instant specification, and more specifically, a first handwarmer and vibrator is connected to one vertical side of the computer module and a second handwarmer and vibrator is connected to an opposite vertical side of the computer module.  It is noted that the features upon which applicant relies (i.e., “a first handwarmer and vibrator is connected to one vertical side of the computer module and a second handwarmer and vibrator is connected to an opposite vertical side of the computer module”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	Regarding claims 9, 34 and 36 with respect to the “vibrators and cooling elements,” Appellant asserts that each vibrator is interconnected to a respective cooling In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	Regarding claim 11, Appellant asserts that meditation is defined as a practice where an individual uses a technique such as mindfulness, thought or activity which is capable of being connected to a computer. However, it is unclear how such a "practice" can be mechanically connected to a computer module. 
Regarding claim 12, Appellant asserts that “medicinal therapy” can include medications, alterations in diets and changes in sleep habits, for example, and is likewise capable of being connected to a computer.  However, it is unclear how a medicinal therapy itself can be mechanically connected to a computer module.
	Regarding claim 35, Appellant asserts that “a vibrator” is the same vibrator as “each of said hand vibrators and warmers”.  However, this argument is not persuasive.  The claim does not properly refer back to the “hand vibrators”.  Further, it would be unclear which hand vibrator was being referenced as the claim clearly recites more than one (“hand vibrators”).  
	With regard to the rejection of claim 37 under 35 U.S.C. 112, first paragraph, Appellant asserts that the specification provides for “receiving a call at the call center initiated by one of said at least one patient computer modules” as described on page 13, lines 2-4 (“the computer module connects electronically, usually via the internet, with a data receiving and interpreting mechanism 25 on the receiving end”) and as illustrated in Fig. 4.  However, this argument is not persuasive. The specification does not describe 
	Regarding the rejection of claims 1, 2, 4, 6, 15, 26, 27, 30, 31, 37 and 42 under 35 U.S.C. 103(a), Appellant asserts that there are differences which exist between Alyfuku and Bulat, and that in Alyfuku vital sign readings are taken during the massaging process and the instant invention takes readings after the relaxation has been performed.  However, this argument is not persuasive.  First, it is noted that the language of the claims is indefinite with respect to vital signs being taken (see rejection above with respect to claim 1). Furthermore, the chair of Alyfuku is capable of stabilizing a user’s biological vital signs before or after data is collected, as the chair can be used multiple times or the data previously collected (electrocardiogram data from a bath system) can be utilized during chair operation (col. 26, lines 56-68 - col. 27, line 1). It is also noted that the claim does not positively recite taking vital signs, rather that the “mechanism for relaxation is adapted to be connected with said computer module and functions to stabilize a user's biological vital signs before said biological signs are collected.’’  Further with respect to claim 42, Appellant asserts that the relaxation is performed before the functional limitation of collecting and sending stabilized vital signs, however claim 42 does not limit the claim to stabilizing a user’s biological vital signs before the signs are collected.  In fact, claim 42 does not include the term “before”.  
	Appellant further asserts that Alyfuku does not state or mention the function of relaxation anywhere and that the examiner cannot assume or read into capabilities of another apparatus that are not set forth by the reference.  However, this argument is not 
Appellant reasserts that the instant application takes vital sign readings after the relaxation has been performed and that in Alyfuku, this process step is carried out during or before chair operation.  However, this argument is not persuasive.  It is noted that an individual may sit in the chair of Alyfuku at any time, before or after vital signs are taken (which may not even be by the chair because vital signs being taken at a specific point is not positively recited by the claims).    
Appellant further asserts that the instant invention does not need or use any predetermined values and that the method and functionality are different between Bulat in view of Alyfuku and the instant application. However, this argument is not persuasive. Appellant's arguments, with respect to such values, do not clearly point out the patentable novelty which he thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. No mention of values of any sort is made in the instant claims. 
Appellant also asserts that because Alyfuku’s vital sign retrieving is done during the massaging process and that of the instant invention is done after the means for relaxation, the method and functionality of the resulting combination being different and 
Appellant also asserts that the combination of Bulat and Alyfuku requires a computer to calculate an R-R value to determine an amount of audio vibrations to deliver to the chair and that the computer programs of Bulat do not have the necessary algorithms programmed thereon, and thus the resulting configuration would not function properly.  However, this argument is not persuasive.  The instant claims do not require delivery of audio vibrations.  
Appellant likewise asserts that the system of Alyfuku relies on a bath system to generate the R-R value and this element is not present in Bulat and will also be missing in the resulting combination of Bulat and Alyfuku.  However, this argument is not persuasive.  The instant claims do not require a bath system or R-R value.
Appellant further asserts that Bulat is also meant to be a mobile system adapted to move between patient locations in Fig. 3, and modifying its configuration to include the easy chair of Alyfuku would make it extremely difficult to move and transport between locations, and as such, Bulat's functionality would be destroyed. However, this argument is not persuasive. First, the claims do not describe the mobility of the system, or lack thereof. Further, Bulat discloses that the patient terminals may be a kiosk, which is not considered to be mobile, or a portable unit (which would be considered mobile) [0159]. Thus, Bulat's disclosure of a mobile system is just one embodiment of its teachings. It is noted that a call center is not mobile (another element of Bulat’s system - 
Regarding the rejection of claims 10-13 under 35 U.S.C. 103(a) citing Bulat in view of Alyfuku and Patton, Appellant asserts that Patton does not disclose a telemedical apparatus as Patton discloses a biofeedback system with no internet features, and therefore falls under the category of ‘non-analogous’ art. However, this argument is not persuasive. In response to the argument, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Patton is in the field of Applicant’s endeavor as it focuses on presenting relaxing images in conjunction with a physiological measurement of the subject [0063].
With respect to the Interference Proceedings, and Appellant’s assertion of the examiner’s alleged denial of such request, Interference cannot be suggested with respect to a Chinese (foreign) patent, and with respect to the U.S. cases, such an Interference request would be premature as the present claims are not in condition for allowance.  See MPEP 2303.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

Conferees:

                                                                                                                                                                                  /PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.